                 Case 2:15-cr-00235-TLN Document 448 Filed 09/15/21 Page 1 of 2


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 MICHAEL M. BECKWITH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                IN THE UNITED STATES DISTRICT COURT
 9                                    EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                             CASE NO. 2:15-CR-00235-TLN
11                                  Plaintiff,             STIPULATION REGARDING SCHEDULE
                                                           FOR DEFENDANT’S MOTION TO REDUCE
12                           v.                            SENTENCE UNDER 18 U.S.C. § 3582(c)(1)(A);
                                                           ORDER
13   DUMITRU MARTIN,
14                                 Defendant.
15

16                                                 STIPULATION
17          Plaintiff United States of America (the “government”), by and through its counsel of record, and
18 the defendant, by and through his counsel of record, hereby stipulate as follows:

19          1.       The defendant filed a renewed motion for compassionate release on August 20, 2021,
20 which was amended on August 23, 2021. Docket Nos. 440, 443. The government’s response is

21 currently due September 23, 2021, and any defense reply due September 30, 2021.

22          2.       Counsel for the government requests additional time to obtain relevant records and draft
23 the government’s response to the defendant’s motion. The defendant does not oppose the government’s

24 request.

25          3.       Accordingly, by this stipulation, the parties jointly request that the Court set the briefing
26 schedule on the defendant’s motion as follows:

27                   a)     The government’s response to the defendant’s motion to be filed on or before
28          September 30, 2021;

      STIPULATION RE BRIEFING SCHEDULE                     1
              Case 2:15-cr-00235-TLN Document 448 Filed 09/15/21 Page 2 of 2


 1                 b)      The defendant’s reply to the government’s response to be filed on or before

 2          October 7, 2021.

 3

 4          IT IS SO STIPULATED.

 5

 6    Dated: September 15, 2021                              PHILLIP A. TALBERT
                                                             Acting United States Attorney
 7

 8                                                           /s/ MICHAEL M. BECKWITH
                                                             MICHAEL M. BECKWITH
 9                                                           Assistant United States Attorney

10

11    Dated: September 15, 2021                              /s/ TONI WHITE
                                                             TONI WHITE
12                                                           Counsel for Defendant
                                                             DUMITRU MARTIN
13

14

15
                                                     ORDER
16
            Based upon the stipulation and representations of the parties, the Court adopts the following as a
17
     revised briefing schedule regarding the defendant’s motion for sentence reduction:
18
            a)     The government’s response to the defendant’s motion, Docket No. 443, is due on or
19
     before September 30, 2021;
20
            b)     The defendant’s reply to the government’s response, if any, is due on October 7, 2021.
21

22
            IT IS SO FOUND AND ORDERED this 15th day of September, 2021.
23

24

25

26                                                                  Troy L. Nunley
                                                                    United States District Judge
27

28

      STIPULATION RE BRIEFING SCHEDULE                   2
